DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is no longer objected to in view of the amendments filed 15 August 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-17, 19-22, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mason et al. (US 11,266,484) having a filing date of 11 March 2019.
As to claim 14, Mason teaches a method for manufacturing a dental appliance (“Dental Appliance With Simulated Teeth And Method For Making” [Title]) for improving teeth appearance (the appliance “represent[s] teeth in desired positions” [Abstract]) and repositioning of the teeth (the appliance is an “orthodontic positioning appliance” useful for “apply[ing] a resilient positioning force to a patient’s teeth.” [Abstract]), the method comprises: receiving a scan dentition data of a patient (Col 8 lns 10+: “During treatment planning, a digital representation of a patient's initial arrangement of teeth may be obtained by one of any number of methods, such as by scanning.”); designing an appliance model with inner cavities that approximate the patient's dentition based on the scan dentition data; modifying the inner cavities of the appliance model to incrementally reposition the patient's teeth based on a treatment plan generated using the scan dentition data (Col 8 ln 65+“Once the planned arrangement is produced, it is used in conjunction with the patient's initial or current arrangement to produce a number of intermediate tooth arrangements or stages, which are subsequently used to configure respective individual position adjusting appliances to sequentially move the patient's teeth between each of the stages.”); modifying an outer shell of the appliance model to have simulated teeth that approximate a desired teeth arrangement (Figs 6 and 8 are exemplary methods for integrating the desired appearance with an appliance), the outer shell being integrally formed with interior walls defining inner cavities (see for example appliance 140 in Fig 4A. Col 6 lines 19-20 teach: “Appliance 140 includes an outer surface 142 having a desired appearance.”); and fabricating the appliance using additive manufacturing based on the designed appliance model (Col 14 lines 40+ teaches: “The rapid prototyping machine 272 will selectively harden a liquid or other non-hardened resin into a three-dimensional structure which can be separated from the remaining nonhardened resin, washed, and used either directly as the appliance and/or outer component, or indirectly as a mold for producing the appliance.” (emphasis added)) such that the outer shell is formed integrally with the interior walls (at Col 7 Mason discusses one embodiment in which an appliance 170 has a veneer-type outer component. However, Col 7 lines 50-53 teach the outer component and main body of the appliance can be integrally formed.). 
As to claims 15-17, 19-22, and 24, the claims remain unamended and the text of the rejection remains unchanged. Please see the Action dated 15 March 2022 for the text of the rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mason as applied to claim 14 above, and further in view of Raby et al. (US 2017/0367791).
As to claim 18, the claim remains unamended and the text of the rejection remains unchanged. Please see the Action dated 15 March 2022 for the text of the rejection.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mason as applied to claim 14 above, and further in view of Kalili (US 2008/0044786).
As to claim 23, Mason teaches the method of claim 14, but does not teach fabricating the appliance comprises: fabricating the outer shell of the appliance using a first material; and fabricating the interior walls of the inner cavities using a second material, wherein the first and second material are different. However, Kalili teaches an Orthodontic Repositioning Appliance having an inner layer of a material with an elastic modulus and an outer layer of a material having a different elastic modulus. Kalili teaches at [0046] “the benefits of having an inner layer with a lower elastic modulus than the outer layer.” One benefit is described at [0048]: “if an appliance 1510 has a higher modulus on the inner layer than the outer layer, the pressure on the tooth 1500 is localized 1502, thereby increasing the propensity for tooth and bone damage. Also, the harder material 1510 is less elastic thereby causing greater load for a shorter period of time with less tooth movement by each appliance.”
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the first and second different materials as taught by Kalili in the dental appliance of Mason. Such a person would have been motivated to do so in order to achieve the benefits of such a dual layer structure described by Kalili [0048]. See also MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.
Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive.
Applicant argues the claims require the outer shell and interior walls of the inventive dental appliance are “integrally formed.” Applicant then contrasts Mason’s Fig 5A which shows a positioning appliance which is separate from outer component 172 and asserts the components are not “integrally formed.”
Examiner agrees Mason’s teachings at Fig 5A illustrate non integrally formed components. However, Examiner does not rely on the embodiment shown in Fig 5A for rejection. Rather, Examiner relies on the embodiments of Fig 4A-4C which are taught to have interior walls integrally formed with exterior walls, the exterior walls having a “desired appearance” (Col 6 lines 19-20). The methods of Figs 6 and 8 specifically refer to appliances that are “integrated” (see Step 240) and a choice of whether the veneer is a “separate component” (see steps 236, 235). Moreover, Mason teaches an embodiment similar to that shown in Fig 5A but in which the outer component and the main body of the appliance are not separately formed, but are “integrally formed.” See Col 7 lines 50-53.  
Applicant’s arguments are not persuasive in view of Mason’s teachings to embodiments of integrally formed components.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        7 October 2022